Order of the Surrogate’s Court of Kings county reversed upon the law, with ten dollars costs and disbursements, and motion to correct decree granted, with ten dollars costs, payable out of the estate. The direction of the decree that the entire income from the real estate, one thousand, seven hundred and fifty-one dollars and forty-five cents, be distributed among the heirs at law was, in our opinion, plainly inconsistent with the decision of the surrogate that the real estate was equitably converted into personalty to the extent necessary to pay legacies, and this income should be divided between the heirs at law and the husband’s estate in the same proportion that the proceeds of sale of the real estate was divided. The error in the decree was clearly inadvertent, and may, therefore, be corrected to conform to the decision. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur. Settle order on notice.